Citation Nr: 1703307	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  08-25 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an extraschedular disability rating, in excess of 20 percent, for degenerative joint disease of the right ankle.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Navy from December 1980 to December 1987.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In July 2015, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In September 2015, the Board bifurcated the claim, denied an increased schedular rating, and remanded the issue of entitlement to an extraschedular rating for further development.  It has been returned to the Board for further review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  


FINDING OF FACT

The Veteran's right ankle disability does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an extraschedular rating for degenerative joint disease of the right ankle have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5271 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the claim decided herein. 

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify as to this issue was satisfied by a letter sent to the Veteran in February 2007.  This included telling the Veteran that he could submit evidence showing that his right ankle disability had increased in severity.  This statement was broad enough to indicate that the Veteran should submit evidence of all of the symptoms of his disability, including those not specifically listed in the Rating Schedule.  The claim was last adjudicated in July 2016.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, written statements of the Veteran and others, and VA examination reports.

The Veteran was also afforded a VA hearing with the undersigned in July 2015.  During the hearing, the undersigned explained the deficiencies and elicited evidence in the Veteran's case to include the type of evidence he would have to submit to cure these deficiencies.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2) (2016).

In sum, the VCAA provisions have been considered and complied with as to this issue.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Analysis

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Id.  The governing norm in such exceptional cases is that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service (Director) to determine whether an extraschedular rating is warranted.  Thun, 22 Vet. App. at 116.  

In its remand, the Board found that the Veteran had reported a symptom not contemplated by the schedular criteria, namely instability.  Given that he also reported that this symptom interfered with his employment, the Board remanded the case for referral to the Director, as it cannot grant an extraschedular rating in the first instance.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).  In a June 2016 letter, the Acting Director found that an extraschedular rating was not warranted.  The Board can now address the claim for an extraschedular rating on the merits.  Anderson v. Shinseki, 23 Vet. App. 423, 428-29 (2009) (the Board had jurisdiction to review the denial of an extraschedular rating on appeal under 38 C.F.R. § 3.321(b) where the AOJ had previously referred the claim to the Director, who had found that extraschedular rating was not warranted).

For the following reasons, the Board finds that an extraschedular rating is not warranted for the Veteran's right ankle disability.  The Veteran's disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271, for limited motion of an ankle.  The Veteran's right ankle disability is rated 20 percent disabling for marked limitation of motion, which is the maximum schedular rating under this Diagnostic Code.  The issue is whether symptoms not listed in the criteria cause marked interference with employment, frequent hospitalization, or otherwise render the schedular standards impractical.

The Veteran reports that he has a history of falling due to right ankle instability.  VA treatment records from December 2009 and August 2016 note the Veteran's reports of recent falls due to right ankle instability but contain no clinical findings regarding the presence or absence of instability.  The Veteran's in-home caregiver also reported witnessing a fall in August 2016 and repeated the Veteran's contention that it was due to his right ankle giving out.  The Veteran has been afforded numerous VA examinations over the years, none of which have found instability.  The February 2010, February 2013, December 2013, and November 2015 examination reports all specifically noted either no laxity or instability on examination.  The February 2013 VA examiner listed instability among the Veteran's symptoms but, given that the examiner also found no laxity on examination, the Board concludes that this merely documented the Veteran's report of his symptoms.  It is also noted that the Veteran has multiple other impairments of lower extremities, to include involving the left knee, left ankle, and right great toe, not herein at issue.

The only evidence in favor of the Veteran's claim that his falls are due to right ankle instability consists of his own statements, including as relayed by others.  The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as a layperson not shown to possess any pertinent medical training or expertise, the Veteran is not competent to render an opinion on the medical reason for his falls.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide a medical diagnosis).  Thus, the Veteran's opinion that his falls are caused by instability of the right ankle is not a competent medical opinion and cannot be assigned any probative weight.  Rather, the medical findings and opinions of trained medical professionals that the Veteran's right ankle disability is not manifested by instability warrant greater probative weight than the Veteran's lay contentions.  To the extent that the August 2016 statement of the Veteran's in-home caregiver expresses an opinion about the reason for the Veteran's falls as opposed to repeating the Veteran's contentions, in the absence of evidence that the caregiver has any pertinent medical training or expertise, the same analysis applies.

For these reasons, the Board finds that the symptoms of the Veteran's service-connected right ankle disability do not include clinical evidence of instability.  

The remaining symptoms of the Veteran's right ankle disability are contemplated by the schedular criteria and do not cause marked interference, i.e., beyond that contemplated by the 20 percent rating.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  A March 2003 record from the Veteran's former employer indicates that he left for medical reasons but does not specify whether those reasons included right ankle symptoms.  A caregiver letter notes problems with the ankle and the left knee.  Even if the Veteran left that job, in part, due to his service-connected right ankle disability, the evidence does not show marked interference with employment afterward.  For example, in the February 2010 VA examination, the Veteran reported working in an office.  During the July 2015 hearing, the Veteran testified that he was training himself for a new career in business management.  VA examiners have consistently found that the Veteran's right ankle symptoms interfere with prolonged standing or walking but have not found that they would prevent more sedentary employment.  While these facts potentially show interference with employment, there is no indication that the interference is marked in the sense that his right ankle disability, by itself, causes the Veteran to miss more time from work than would be expected for someone with a 20 percent disability rating.  In addition, there is no allegation or evidence that the Veteran's right ankle disability causes frequent hospitalization.  

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.

As the degree of actual current impairment caused by the Veteran's right ankle disability is adequately compensated for by the 20 percent schedular rating, the Board finds that an extraschedular rating is not warranted.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  


ORDER

Entitlement to an extraschedular rating for degenerative joint disease of the right ankle is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


